      Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 1 of 31




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO


Minerva Sánchez-Rosa, et al.,
       Plaintiffs,
             vs.
                                                 CIVIL NO: 18-1558 (RAM)
Municipality of San Juan, et al.
       Defendants.



                               OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

       Pending before the Court are Defendants’ Motion for Summary

Judgment (Docket No. 112), Plaintiffs’ Motion for Partial Summary

Judgment (Docket No. 116), and Plaintiffs’ Motion to Invalidate

Releases (Docket No. 190).1 For the reasons discussed                  below,

Defendants’ Motion for Summary Judgment at Docket No. 112 is

GRANTED IN PART and DENIED IN PART; Plaintiffs’ Motion for Partial

Summary Judgment at Docket No. 116 is DENIED; and Plaintiffs’

Motion to Invalidate Releases at Docket No. 190 is DENIED.

                     I.     FACTUAL BACKGROUND

      On August 9, 2018, plaintiffs Minerva Sánchez-Rosa, Moisés

Díaz-Díaz, and Edgardo Alicea-Fuentes, individually and on behalf

of other similarly situated employees (collectively “Plaintiffs”),


1 The Court notes that Plaintiffs’ Motion to Toll the Statute of Limitations
for Class Members who have not Opted in to the Class (Docket No. 122) is also
currently pending. The Court shall address Plaintiffs’ requests for conditional
class certification and tolling in a separate, forthcoming opinion.
     Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 2 of 31
Civil No. 18-1558 (RAM)                                                2


filed the present Class and Collective Action Complaint against

the Municipality of San Juan, Police Commissioner José Caldero in

his official capacity, and Mayor Carmen Yulin-Cruz in her official

capacity   (collectively    “Defendants”     or   the   “Municipality”)

pursuant to the Fair Labor Standards Act (“FLSA” or the “Act”), 29

U.S.C. § 201 et seq. and Puerto Rico Wage Payment Statute, P.R.

Laws Ann. tit. 21 § 4566; R.P. Laws. Ann. tit. 29 § 171. (Docket

No. 1). Plaintiffs assert that they are law enforcement officers

employed by the San Juan Municipal Police and that in the wake of

Hurricanes Irma and Maria, they were required and/or allowed to

work more than their scheduled time per work week without adequate

reporting of their hours nor proper compensation. Id. ¶¶ 18, 23-

24. Furthermore, Plaintiffs claim that Defendants failed to pay

employees for their unused sick leave, 2017 Christmas bonus, and

2017 and 2018 summer bonuses in violation of both federal and

Puerto Rico law. Id. ¶¶ 27-29. As a result, Plaintiffs argue that

they are entitled to unpaid back wages, compensatory pay and

liquidated damages. Id. ¶¶ 52, 55. A total of sixty-two (62)

individuals have consented to “opt-in” as plaintiffs the present

case. (Docket Nos. 8, 15, 16 and 62). Further, Plaintiffs have

filed a Motion to Toll the Statute of Limitations for Class Members

who have not Opted In to the Class. (Docket No. 122).

     Defendants filed their Answer to the Complaint on September

25, 2018. (Docket No. 36). On September 3, 2019, Defendants filed
     Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 3 of 31
Civil No. 18-1558 (RAM)                                                3


a Motion for Summary Judgment contending that the FLSA claims

should be dismissed because all non-exempt employees that have

opted-in signed releases and received payments approved by the

Wage and Hours Division of the United States Department of Labor

(“DOL”). (Docket Nos. 112 at 7-8 and 113). Moreover, Defendants

argue that the Court should not exercise supplemental jurisdiction

over the remaining state law claims. Id. at 9. Plaintiffs filed an

Opposition to Defendants’ Summary Judgment and statement of facts

(Docket Nos. 153 and 154) and Defendants filed a Reply (Docket

Nos. 176 and 178). Furthermore, Defendants filed a Supplemental

Opposing Statement of Material Facts. (Docket No. 179).

     On their part, Plaintiffs filed a Motion for Partial Summary

Judgment as to liability alleging that there is no genuine issue

of material fact that Defendants owe Plaintiffs outstanding wages

pursuant to the FLSA. (Docket Nos. 116, 117 and 118). Defendants

filed an Opposition (Docket No. 147 and 148) and Plaintiffs filed

a Reply (Docket No. 175).

     In addition to said dispositive motions, Plaintiffs also

filed a Motion to Toll the Statute on September 11, 2019. (Docket

No. 122). Subsequently, on February 3, 2020, Plaintiffs filed a

Motion to Invalidate Releases on the grounds that: (1) Defendants

allegedly abused the class action process; (2) the releases were

not approved by the Court; (3) the releases are invalid because

the DOL did not perform an audit; and (4) the releases are
       Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 4 of 31
Civil No. 18-1558 (RAM)                                                       4


inaccurate. (Docket No. 190). The Court issued an order instructing

Defendants to file a response addressing Plaintiffs’ arguments and

specifying the DOL’s supervision over the purported settlement, if

any.   (Docket    No.   192).    In    compliance,    Defendants     filed   an

Opposition asserting the validity of the waivers, detailing the

DOL’s investigation and subsequent supervision of the settlement

process,    and   arguing     that    Plaintiffs’    claims   were   untimely.

(Docket No. 193).

                        II.     LEGAL STANDARD

       A motion for summary judgment is governed by Fed. R. Civ. P.

56(a). This rule entitles a party to judgment if “the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). A dispute is genuine “if the evidence about the fact is

such that a reasonable jury could resolve the point in the favor

of the non-moving party.” Mercado-Reyes v. City of Angels, Inc.,

320 F. Supp. 3d 344, 347 (D.P.R. 2018) (quotation omitted). On the

other hand, a fact is considered material “if it has the potential

of determining the outcome of the litigation.” Id.

       The moving party has “the initial burden of ‘demonstrat[ing]

the absence of a genuine issue of material fact’ with definite and

competent evidence.” Id. (quoting Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986)). Once this occurs, the burden shifts to the

non-movant. The United States Court of Appeals for the First
      Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 5 of 31
Civil No. 18-1558 (RAM)                                                   5


Circuit (“First Circuit”) has stated that a non-moving party must

“with respect to each issue on which he has the burden of proof,

[…] demonstrate that a trier of fact reasonably could find in his

favor.” Woodward v. Emulex Corp., 714 F.3d 632, 637 (1st Cir. 2013)

(quotation omitted).

      While a Court will draw all reasonable inferences in favor of

the   non-movant,    it   will   disregard   unsupported   or   conclusory

allegations.   See    Johnson    v.   Duxbury,   Massachusetts,   2019   WL

3406537, at *2 (1st Cir. 2019). The United States Supreme Court

has stated that the existence of “some alleged factual dispute

between the parties will not affect an otherwise properly supported

motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 379

(2007) (quotation omitted). A court should review the record “as

a whole,” and “may not make credibility determinations or weigh

the evidence” as that is a job for the jury. Reeves v. Sanderson

Plumbing Products, Inc., 530 U.S. 133, 135 (2000).

      Finally, Local Rule 56 also governs summary judgment. See

D.P.R. Civ. R. 56. Per the rule, a motion for summary judgment

must include “a separate, short, and concise statement of material

facts, set forth in numbered paragraphs, as to which […] there is

no genuine issue of material fact to be tried.” Id. A nonmoving

party must then “admit, deny or qualify the facts supporting the

motion […] by reference to each numbered paragraph of the moving

party’s statement of material facts.” Id. The First Circuit has
          Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 6 of 31
Civil No. 18-1558 (RAM)                                                            6


highlighted that “[p]roperly supported facts […] shall be deemed

admitted unless controverted in the manner prescribed by the local

rule.” Advanced Flexible Circuits, Inc. v. GE Sensing & Inspection

Techs. GmbH, 781 F.3d 510, 520 (1st Cir. 2015) (quotation omitted).

“[L]itigants ignore [those rules] at their peril”. Gautier v.

Brennan, 2019 WL 2754673, at *2 (D.P.R. 2019) (quotation omitted).

                          III. FINDINGS OF FACT

          After analyzing the totality of the evidence on the record

and only crediting material facts that are properly supported by

a record citation and uncontroverted, the Court makes the following

findings of facts:2

     1.    Plaintiffs     and    Opt-ins   were    law    enforcement     officers

           employed by the Municipality. (Docket Nos. 113-2; 118-1 at

           22-135; 148 at 2-3).

     2.    Various municipal police officers worked overtime hours

           during   the   Emergency      Period    following    the    passing    of

           Hurricanes Irma and Maria, lasting from September 9, 2017

           through March 17, 2018 (the “Emergency Period”). (Docket

           Nos. 113-1 ¶ 3; 118-1 at 22-135; and 148 at 3-4)

     3.    The   Wage   and     Hours   Division   of    the   DOL    initiated   an

           investigation (Case 1844823) regarding the payment of the




2   References to a Finding of Fact shall be cited as follows: (Fact ¶ _).
       Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 7 of 31
Civil No. 18-1558 (RAM)                                                          7


        overtime hours worked by San Juan municipal officers during

        the Emergency Period. (Docket No. 113 ¶ 1).

  4.    On February 27, 2018, Assistant District Director Wanda Z.

        Lopez sent a letter via email notifying Hon. Mayor Carmen

        Yulin-Cruz     that    investigator     Sylvia     L.    Quigley-Negrón

        (“Quigley”) had been assigned the task of conducting an

        investigation of the Police and Public Security Department

        of the Municipality of San Juan under the FLSA and therefore

        had the authority to examine certain records, investigate

        and gather data. (Docket No. 179-2 at 1-2).

  5.    Quigley communicated on various occasions with the officers

        of    the   Municipality,    particularly       with    Human   Resources

        Director     Marta     Vera-Ramírez     (“Ms.     Vera-Ramírez”),       to

        request the information needed for the investigation and

        would impose deadlines for compliance. (Docket No. 198-1 at

        1-7).

  6.    As part of the investigation, the Municipality provided the

        DOL     investigator     with   a     spreadsheet       containing     its

        calculations regarding overtime hours worked by Municipal

        Police Officers as well as access to “Estudia Conmigo” the

        platform     where     the   Municipality       maintained      time   and

        attendance records of its officers. (Docket Nos. 179 ¶¶ 5-

        6 and 187-1 at 21-22).
       Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 8 of 31
Civil No. 18-1558 (RAM)                                                          8


  7.    As part of the investigation, the Municipality provided

        information and documents requested by the DOL regarding

        the    hours   worked   by    the   municipal      officers   during   the

        Emergency Period. (Docket Nos. 113 ¶ 2; 193-1).

  8.    Following the investigation, the DOL investigator prepared

        a “Summary of Unpaid Wages” (Form WH-56) dated August 15,

        2018    detailing   the      amounts   owed   to    842   employees    for

        overtime pay during the Emergency Period. (Docket Nos. 179

        at 10 and 179-2 at 5-98).

  9.    The DOL approved the gross amounts payable to the municipal

        police officers and provided the Municipality with the

        corresponding release forms for said officers. (Docket No.

        113 ¶ 5).

  10. The DOL releases for Case 1844823 (Form WH-58, revised

        April, 2017), were titled “Receipt of Payment of Retroactive

        Salaries, Indemnification for Damages, Employment Benefits

        and Other Compensation,” dated August 16, 2018, and included

        the following language regarding the waiver of claims:

              NOTICE FOR THE EMPLOYEE: Your acceptance of this
              payment of salaries and/or other compensation that
              corresponds to you pursuant to the FLSA or the FMLA
              based on the conclusions of the WHD means that you
              have waived the right to file a complaint on your
              behalf for the payment of said minimum salaries or
              compensations for overtime not paid for the period
              of time indicated above and for an equivalent
              amount in concept of the indemnification for
              damages, plus legal costs and procedural costs
              pursuant to article 16(b) of the FLSA or Article
     Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 9 of 31
Civil No. 18-1558 (RAM)                                                     9


            107 of the FMLA. Generally a complaint for salaries
            or other compensation not paid, including the
            indemnification for damages, must be filed within
            two years after which the FLSA or the FMLA have not
            been fulfilled. Do not sign this receipt unless you
            have truly received this payment for the amount
            indicated above.

     […]

            I understand that my signature on this receipt and
            resignation attests that I have truly received the
            payment of the amount previously indicated for the
            salaries, indemnification for damages or other
            compensation that correspond to me and that I waive
            my right to file a complaint as is described above
            and that covers the period previously indicated.

  (Docket Nos. 113 ¶ 6; 134-1; 134-2; 124-3).

  11. Of the sixty-two (62) named Plaintiffs and Opt-ins, at least

      fifty-eight (58) were non-exempt police officers employed

      by the Municipality of San Juan during the time relevant to

      the Complaint and as such, received a DOL release. (Docket

      Nos. 113-2; 134-1; 134-2; 134-2; and 148 at 2-3).

  12. The    following   thirty-seven      (37)   officers   signed   a   DOL

      release, Form WH-58, for Case 1844823: (1) Edgardo Alicea-

      Fuentes (Docket No. 134-1 at 1-3); (2) Loyda Ayala-Marrero,

      Id. at 7-9; (3) Ruth Betancourt-Rivera, Id. at 11-13; (4)

      Linda Bonilla-Santana, Id. at 11-13; (5) Ángel Burgos-

      Curcío, Id. at 19-21; (6) Antonio Carrasquillo-González,

      Id. at 27-29; (7) Manuel Castro-Isaac, Id. at 31-33; (8)

      José    Cintrón-Núñez,    Id.   at    35-37;    (9)    Raúl   Collazo-

      Rodríguez, Id. at 39-41; (10) Mabel Diana-Guerra, Id. at
      Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 10 of 31
Civil No. 18-1558 (RAM)                                                     10


       47-49; (11) Christian García-Arroyo, Id. at 59-61; (12)

       Heriberto Gómez-De Jesús, Id. at 67-69; (13) Jeannette

       González-Nieves, Id. at 75-77; (14) Víctor Irrizary-Sierra,

       Id. at 83-85; (15) Albine Marrero-Quintana (Docket No. 134-

       2 at 4-6); (16) Hiram Martinez-Morales, Id. at 7-9; (17)

       Mariluz Martis-Correa, Id. at 10-13; (18) Christian Matos-

       Rosario, Id. at 14-16 ; (19) Julio Meléndez-Alméstica, Id.

       at 17-19; (20) John Muñoz-Hernández, Id. at 23-25; (21)

       Tamara Nieves-Román, Id. at 26-28; (22) Juan Padua-Cruz,3

       Id. at 47-49; (23) Carlos Perea-Chévere, Id. at 53-55; (24)

       Edwin Reyes-López (Docket No. 134-3 at 1-3); (25) Juan

       Román-Ortiz, Id. at 10-12; (26) Richard Rosario-Reyes, Id.

       at 13-15; (27) Carlos Sáez-Maldonado, Id. at 16-18; (28)

       Minerva Sánchez-Rosa, Id. at 19-21; (29) Andrés Santana-

       Torres, Id. at 22-24; (30) Jermari Serrano-Borreo, Id. at

       25-27; (31) Orlando Silva-Sevilla, Id. at 28-30; (32) José

       Tapia-Osorio, Id. at 31-33; (33) Tito Torres-Caraballo, Id.

       at 34-36; (34) Héctor Torres-Rivera, Id. at 37-39; (35) Luis

       Torres-Serrano, Id. at 40-42; (36) Leandro Ureña-Esteves,

       Id. at 43-45; (37) and Luis Vázquez-Román, Id. at 46-48.

    13. The following six (6) officers received a release but did

       not sign it: (1) Melvin Berrios-Rivera, (Docket No. 134-1



3 The Court notes that Juan Padua-Cruz added a note by hand to the release
stating “The date does not agree with the time paid.” (Docket No. 134-2 at 49).
    Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 11 of 31
Civil No. 18-1558 (RAM)                                                11


      at 4-6); (2) Guillermo E. De Jesús-Pérez, Id. at 43-45; (3)

      Michael González-Maldonado, Id. at 71-73; (4) Charlie Lugo-

      Rivera (Docket No. 134-2 at 1-3); (5) Melisa Pérez-Salgado,

      Id. at 50-52; and (6) Ana Quiñones-Trinidad, Id. at 56-58.

  14. On the other hand, there were sixteen (16) officers that

      either signed, initialed, or wrote their name on a release

      but also included a note indicating that they did not agree

      with its contents:

     (1)   Roberto Capestany-Díaz signed the release and added a

           note stating: “[t]his payment does not correspond to

           the dates established in this document. It is stated

           that yours truly will not waive his right which this

           document requests that I sign.” (Docket No. 134-1 at

           23-25);

     (2)   Moisés Díaz-Díaz wrote his name on the signature line,

           wrote on top of the text of the release to specify that

           he had “NOT” received the payment, and included a note

           stating that “[t]here is an active complaint for the

           same.” Id. at 51-53;

     (3)   William Figueroa-Contes signed the release and added a

           note stating: “I do not waive filing a complaint or

           taking a legal action for the payment of my extra and/or

           compulsory hours.” Id. at 55-57;
    Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 12 of 31
Civil No. 18-1558 (RAM)                                                12


     (4)   José García-Mojica signed the release and wrote a note

           stating: “[t]he payment does not correspond to the

           dates stipulated and I sign against my will since I was

           coerced to sign so they would give me the payment (or

           check).” Id. at 63-65.

     (5)   Luis González-Pérez signed the release and wrote a note

           stating: “I sign against my will understanding that I

           am being coerced and my rights violated.” Id. 79-81;

     (6)   Yeseira Lazzú-López signed the release and added a note

           stating “I do not waive filing a complaint and/or taking

           legal action for the payment of my overtime and/or

           compensation; and I state that the gross amount that

           this document reflects is not the same as that of the

           check.” Id. at 87-89;

     (7)   Ana Muñoz-Hernández signed the release and wrote a note

           stating: “I do not waive filing a complaint and/or

           taking legal action for the payment of my extra hours

           and/or compensation and I state that the gross amount

           indicated   in   this   document    is   not   the   same   as

           established in the check.” (Docket No. 134-2 at 20-22).

     (8)   Cynthia Nieves-Soto signed the release and wrote a note

           stating: “I am not in agreement with what is contained

           in this document. With the signature of the same I am
    Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 13 of 31
Civil No. 18-1558 (RAM)                                                  13


           not accepting what is contained in (illegible).” Id.

           29-31;

     (9)   Arcadio Núñez-Del Valle signed the release and wrote a

           note stating: “I am not in agreement with what is stated

           above.” Id. at 32-34;

     (10) Boris Ojeda-Filomeno signed the release and wrote a

           note stating: “I sign against my will understanding

           that it is not the correct amount and understanding my

           rights are being coerced and violated.” Id. at 35-37;

     (11) Luis Ortiz-Rodríguez signed a release and wrote a note

           stating: “I do not waive filing a complaint or taking

           legal action for the payment of my overtime and/or

           compensation.” Id. at 38-40;

     (12) Luis Otero-Rivera signed a release and wrote a note

           stating: “I do not waive the process of claim since the

           amount is not correct.” Id. at 41-43.

     (13) Héctor Padilla-Tapia signed a release and wrote a note

           stating: “I am not in agreement with what is mentioned

           above or what (two illegible words) and I sign this

           document since it is obligatory for the delivery of the

           check.” Id. at 44-46;

     (14) Omar Reyes-Rodríguez signed a release and wrote a note

           stating:   “I   sign   this   document    against    my     will
    Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 14 of 31
Civil No. 18-1558 (RAM)                                                  14


              understanding that I have been coerced and my rights

              violated.” (Docket No. 134-3 at 4-6).

        (15) Eloy Rivera-Hernández signed a release and wrote a note

              stating: “I do not waive filing a complaint or taking

              legal action for the payment of my overtime hours and/or

              compensation.” Id. at 7-9

  15.    The Municipality has issued various payments to municipal

         police officers, including those that have not opted-in,

         for overtime hours worked during specific instances within

         the Emergency Period. (Docket Nos. 118-1 at 136-137 and

         148-2 ¶¶ 11-14).

  16.    On January 30, 2019, the DOL notified the Municipality,

         via Ms. Vera-Ramírez, that it had not complied with its

         obligation to pay back wages to various employees pursuant

         to    Case   18444823   and   required      proof   of   payment.

         Subsequently,    the    DOL   also   sent    various     follow-up

         communications reiterating the request. (Docket No. 193-1

         at 16-19).

  17.    On March 4, 15, and 28, 2019, the Municipality, via Mr.

         Valentín Cruz-Pérez, submitted to the DOL proof of payment

         for a total of sixty-five (65) employees for the DOL to

         review. (Docket Nos. 193-2; 193-3; 193-4; 193-5; 193-6;

         193-7; and 193-8; and 193-9 at 6).
    Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 15 of 31
Civil No. 18-1558 (RAM)                                                  15


  18.   On August 21, 2019, DOL investigator Quigley sent an email

        to the Municipality requesting evidence of payment for

        missing employees, as soon as possible. That same day, the

        Municipality sent an updated excel table with evidence of

        payment in response. (Docket No. 198-1 at 12-13).

  19.   Per Defendants, as of September 3, 2019 the following ten

        (10) officers were still owed a portion of their payment

        pursuant to the releases:

        (1)    Ángel Burgos-Curcío: $645.29 (Docket Nos. 112 at 8

               and 113 ¶ 12).

        (2)    Raúl Collazo-Rodríguez: $25.94, (Docket No. 113 ¶ 17).

        (3)    José A. García-Mojica: $29.20, Id. ¶ 23.

        (4)    Michael González-Maldonado: $8.46, Id. ¶ 25.

        (5)    Christian Matos-Rosario: $3.13, Id. ¶ 34.

        (6)    Ana Muñoz-Hernández: $5.64, Id. ¶ 36.

        (7)    John Muñoz-Hernández: $2.09, Id. ¶ 37.

        (8)    Luis Otero-Rivera: $347.26, Id. ¶ 43.

        (9)    Minerva Sánchez-Rosa: $14.63, Id. ¶ 55.

        (10) Andrés Santana-Torres: $642.85, Id. ¶ 56.

  20.   On November 13, 2019, Milagros Murphy, Director of Federal

        Affairs in charge of the claims of FEMA for the expenses

        of    labor   and   work   of   the   Public   Assistance   Program

        associated with Hurricanes Irma and María certified that

        as of that date, there existed a balance pending payment
    Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 16 of 31
Civil No. 18-1558 (RAM)                                                16


         of $1,709.57 to the following eight (8) officers who appear

         as Plaintiffs or Opt-ins in the present case:

         (1) Ángel Burgos-Curcío: $86.87

         (2) Raúl Collazo-Rodríguez: $24.03

         (3) Ana Muñoz-Hernández: $167.35

         (4) Luis Otero-Rivera: $303.85

         (5) Minerva Sánchez-Rosa: $365.06

         (6) Andrés Santana-Torres: $311.40

         (7) Melissa Pérez-Salgado: $225.09

         (8) Ana M. Quiñones-Trinidad: $225.92

        (Docket No. 148-4 at 1-2).

  21.    Subsequently, Defendants have made the following payments:

         (1)   Ángel Burgos-Curcío: The Municipality issued gross

               payments of $86.87 on December 30, 2019 and $558.42

               on January 30, 2020. (Docket No. 179-3 at 1-3);

         (2)   Raúl Collazo-Rodríguez: The Municipality issued gross

               payments of $24.03 on January 15, 2019 and $1.91 on

               January 30, 2020 (Docket Nos. 148-3 and 179-3 at 4-

               5);

         (3)   José A. García-Mojica: The Municipality issued a gross

               payment of $29.20 on January 30, 2020. (Docket No.

               179-3 at 6-7);
    Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 17 of 31
Civil No. 18-1558 (RAM)                                                17


       (4)   Michael González-Maldonado: The Municipality issued a

             gross payment of $8.46 on January 30, 2020. Id. at 8-

             9;

       (5)   Christian Matos-Rosario: The Municipality issued a

             gross payment of $3.34 on January 30, 2020. Id. at

             10;

       (6)   Ana Muñoz-Hernández: The Municipality issued a gross

             payment of $167.35 on December 30, 2019. Id. at 11;

       (7)   John Muñoz-Hernández: The Municipality issued a gross

             payment of $2.09 on January 30, 2020. Id. at 12-13;

       (8)   Luis   Otero-Rivera:   The   Municipality    issued   gross

             payments of $303.85 on December 30, 2019 and $43.41

             on January 30, 2020. Id. at 14-16;

       (9)   Melisa Pérez-Salgado: The Municipality issued a gross

             payment of $225.09 on December 30, 2019. Id. at 17;

       (10) Ana M. Quiñones-Trinidad: The Municipality issued a

             gross payment of $225.92 on December 30, 2019. Id. at

             18;

       (11) Minerva Sánchez-Rosa: The Municipality issued a gross

             payment of $365.06 on December 30, 2019. Id. at 19;

       (12) Andrés Santana-Torres: The Municipality issued gross

             payments of $311.40 on December 30, 2019 and $331.45

             on January 30, 2020. Id. at 20-22.
     Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 18 of 31
Civil No. 18-1558 (RAM)                                                 18


  22. The Municipality issued payments to the officers regardless

     of whether they signed the DOL releases. (Docket No. 179 ¶

     16).

                              IV.   ANALYSIS

  A. The Valid Waiver of FLSA Claims

     Pursuant to the FLSA, non-exempt employees cannot be employed

“for a workweek longer than forty-hours […] unless such employee

receives compensation for [their] employment in excess of the hours

above specified at a rate not less than one and one-half times the

regular rate at which [they are] employed.” 29 U.S.C.A. § 207

(a)(2). If an employer fails to do so, the Secretary of Labor (the

“Secretary”) “is authorized to supervise the payment of […] the

unpaid overtime compensation” owed to any employee under Section

207. 29 U.S.C.A. § 216(c) (emphasis added). Furthermore, the Act

specifies that the “agreement of any employee to accept such

payment shall upon payment in full constitute a waiver by such

employee of any right [they] may have” to both unpaid overtime

compensation and liquidated damages. Id. In other words, “[s]imply

tendering a check and having the employee cash that check does not

constitute an ‘agreement’ to waive claims; an agreement must exist

independently   of   payment”    and   the   “process    must    also   be

supervise[d] by the DOL”. Beauford v. ActionLink, LLC, 781 F.3d

396, 406 (8th Cir. 2015) (citing Dent v. Cox Commc'ns Las Vegas,

Inc., 502 F.3d 1141, 1146 (9th Cir. 2007); 29 U.S.C. § 216(c)).
      Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 19 of 31
Civil No. 18-1558 (RAM)                                                        19


      Notwithstanding the above, DOL supervision is not the only

way   to   achieve   a   valid    release   of   FLSA     claims.   Courts   have

routinely held that “the settlement of FLSA claims requires either

court approval or supervision by the United States Secretary of

Labor      in   order    for     employees'      waiver     of    their   rights

through settlement to be binding.” Curtis v. Scholarship Storage

Inc., 2016 WL 3072247, at *2 (D. Me. 2016) (emphasis added). See

also Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d

Cir. 2015) (holding that settling FLSA claims with prejudice

requires the “approval of the district court or the [DOL] to take

effect.”); Singleton v. AT&T Mobility Servs., LLC, 146 F. Supp. 3d

258, 260 (D. Mass. 2015).

      It is uncontested that Plaintiffs and Opt-ins worked overtime

hours during the Emergency Period following hurricanes Irma and

María and that the Municipality owed them compensation for said

hours. (Facts ¶¶ 1-3). Despite this, it has also been proven that

the     Municipality     issued     DOL     releases      (Form     WH-58)    and

corresponding payments to fifty-eight (58) of the named Plaintiffs

and Opt-ins. (Facts ¶¶ 9-15, 21).

      Defendants ground their request for summary judgment on the

argument that the claims before the Court are barred by said

waivers and payments. (Docket No. 112). On their part, Plaintiffs

contend that summary judgment as to liability is proper because

there is no controversy regarding the initial failure to pay
       Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 20 of 31
Civil No. 18-1558 (RAM)                                                    20


overtime and because the releases are unenforceable. (Docket No.

116). Further, Plaintiffs separately requested that the Court

invalidate the releases. (Docket No. 190). Therefore, it is evident

that    the   threshold   issue    is   whether    Plaintiffs    and   Opt-ins

effectively waived their FLSA claims by signing the releases and/or

receiving the payments issued by the Municipality.

       Plaintiffs argue that the releases are invalid because: (1)

the DOL did not perform an audit; (2) the releases did not include

essential information; (3) the releases were not approved by the

Court; and (4) Defendants abused the class action process. (Docket

No. 190). None of these objections stand. Rather, an independent

review of the releases shows that not all Plaintiffs and Opt-ins

agreed to waive their FLSA claims:

       i.     The DOL adequately supervised the waiver of FLSA claims

   Relying solely on the Eleventh Circuit Court of Appeals’ (the

“Eleventh Circuit”) Opinion in Niland v. Delta Recycling, Corp.,

Plaintiffs claim that the DOL must conduct an “audit” of time

records, not merely an investigation. (Docket Nos. 190 at 3); see

also Niland v. Delta Recycling, Corp., 377 F.3d 1244, 1247 (11th

Cir.    2004).   In   Niland,     the   employer   entered   a   “compliance

partnership agreement” with the DOL by which they would “conduct

a voluntary self-audit to determine overtime wage liabilities” and

the “DOL would supervise the payment of any back wages.” Niland,

377 F.3d at 1246. The Eleventh Circuit did not hold that the DOL
      Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 21 of 31
Civil No. 18-1558 (RAM)                                                    21


must conduct an audit in lieu of an investigation nor that a

compliance partnership agreement is always required for a valid

settlement. Instead, the Niland court found that by doing so, the

DOL adequately supervised the payment of back wages in that case.

Id. at 1248. Thus, the Court must determine if the DOL provided

sufficient supervision of the waivers and corresponding payments,

not whether the DOL conducted an audit.

      Although the DOL “need not be intimately involved in every

single decision,” it must play a significant role, and be involved

in the “post-investigation resolution process” for there to be

adequate supervision. Seelen v. Med Coach, LLC, 2019 WL 5423370,

at   *2   (M.D.   Fla.   2019)   (citing   Niland,   377   F.3d   at   1247).

Consequently, the mere existence of a DOL investigation does not

constitute “‘supervision’ of payments sufficient to satisfy 29

U.S.C. § 216(c).” Cables v. SMI Sec. Mgmt., Inc., 2012 WL 12863144,

at *4 (S.D. Fla. 2012). Likewise, simply providing an employer

with the amount of back wages owed via a Form WH-56 is equally

insufficient supervision by the DOL under the FLSA. See e.g. Lopez

v. Real Monarca Inc., 2018 WL 1139056, at *2 (M.D. Fla. 2018)

(“Here, there is no real evidence beyond the DOL’s issuance of the

WH-56 form to support a claim that the DOL supervised payment to

[the employees]. Accordingly, the Court finds that the DOL did not

supervise payment in this case.”).
     Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 22 of 31
Civil No. 18-1558 (RAM)                                                  22


     While    there   is   no   fixed   standard   for   what   constitutes

sufficient supervision, the following Circuit Court of Appeals

cases   are   illustrative      of   appropriate   DOL   intervention.   For

example, the DOL’s “adequate” supervision in Niland included, in

summary, the review and approval of the data and formulas used to

calculate back wages; the approval of the language for the waivers;

the tracking of payments; and handling questions from employees

regarding accepting payments or how they were calculated. See

Niland, 377 F.3d at 1246. In Sneed v. Sneed’s Shipbuilding, Inc.,

the Fifth Circuit held that a DOL investigation in which the

investigator determined the amount of back wages owed, presented

a check to the employee on the employer’s behalf and required that

the employee sign a receipt waving his right to sue, constituted

sufficient DOL supervision. See Sneed v. Sneed’s Shipbuilding,

Inc., 545 F.2d 537, 538-39 (5th Cir. 1977). Finally, the Seventh

Circuit found in Walton v. United Consumers Club, Inc. that the

DOL decision of sending “agreements explicitly releasing the right

to sue” once the DOL “thinks it has achieved ‘enough’ for the

employees […] and it requests [that employees] sign these forms if

they wish to take the money” is “the kind of supervision that §

16(c) [now § 216(c)] contemplates.” Walton v. United Consumers

Club, Inc., 786 F.2d 303, 306 (7th Cir. 1986).

     In the case at bar, after receiving the requested information

and obtaining access to the Municipality’s system for maintaining
       Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 23 of 31
Civil No. 18-1558 (RAM)                                                        23


work attendance records (Facts ¶¶ 4-7), the DOL: (1) revised the

amounts calculated by the Municipality (Fact ¶ 9); (2) prepared a

“Summary of Unpaid Wages” (Form WH-56) detailing the amount of

back    wages   owed   to   officers      (Fact   ¶   8);    (3)   provided   the

Municipality with the corresponding Form WH-58 releases (Fact ¶

10); (4) and oversaw the payment process, imposed deadlines, and

followed up repeatedly with Municipality officials and requiring

proof of payment(Fact ¶¶ 16-18). The uncontested evidence shows

that beyond conducting a proper investigation, the DOL “played a

significant     role   in   key   tasks    necessary    to    ensure   employees

received payment.” See Seelen, 2019 WL 5423370, at *2 (internal

quotations and edits omitted) (finding that there was sufficient

DOL supervision because the DOL “provided specific instructions

regarding: (1) the letter Defendant would send to employees; (2)

the calculation and payment of the monies owed; (3) the deadlines

for compliance; (4) the inclusion of the Form WH-58; and (5) proof

that payments were made.”). Thus, as in the above-referenced cases

of Niland, Sneed, Walton and Seelen, the DOL adequately supervised

the waiver of FLSA claims in the present case.

       ii.   The DOL Form WH-58 constitutes sufficient notice

        Plaintiffs also posit that the releases were invalid because

they did not include essential information such as: (1) the essence

of claims being waived and (2) the employees’ right to consult an
       Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 24 of 31
Civil No. 18-1558 (RAM)                                                       24


attorney. (Docket No. 190 at 4-5). The contested waivers consisted

of the DOL Form WH-58. (Fact ¶ 10). It is well established that:

       A WH–58 is a standard form used by the DOL to inform an
       employee that, although he has the right to file suit
       under 29 U.S.C. § 216(b), acceptance of the back wages
       offered will result in waiver of those rights. The DOL
       can either authorize an employer to use the WH–
       58 or authorize       other      waiver       language.

Niland, 377 F.3d at 1248. Accordingly, courts have repeatedly held

that the text of a Form WH-58 release constitutes a sufficient

notice, and thus a valid waiver, under the FLSA. See Seelen, 2019

WL 5423370, at *3 (“the language in the WH-58 form is sufficient

to establish notice that acceptance of payment constitutes waivers

of one’s right to sue.”); Blackwell v. United Drywall Supply, 362

Fed.Appx. 56, 58 (11th Cir. 2010) (agreeing with the district

court’s    conclusion    that    WH-58   “forms       unambiguously      informed

Plaintiffs that, if they cashed the checks provided with the forms,

they   would   be   waiving   their   rights    to    sue   for   back   pay.”);

Zhengfang Liang v. Cafe Spice SB, Inc., 911 F. Supp. 2d 184, 198

(E.D.N.Y. 2012) (collecting cases); Lopez, 2018 WL 1139056, at *3

(“A waiver statement can be either a Form WH-58 or other authorized

language.”). Here, the releases did not just contain the required

standard language. Rather, the Municipality used actual Form WH-

58 releases issued by the DOL for Case 18444823. (Fact ¶ 10).

Therefore,     Plaintiffs       contention     that     the   releases      were

insufficient cannot stand.
    Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 25 of 31
Civil No. 18-1558 (RAM)                                                 25


     iii. Court approval is not required when there is adequate
          DOL supervision

     District   court   approval   is   undoubtedly   one   mechanism   to

ensure the enforceability of a private settlement of FLSA claims.

However, the very cases cited by Plaintiffs maintain that a valid

FLSA waiver requires either DOL supervision or district court

approval. See Cheeks, 796 F.3d at 206 (“stipulated dismissals

settling FLSA claims with prejudice require the approval of the

district court or the DOL to take effect. Requiring judicial or

DOL approval of such settlements is consistent with what both the

Supreme Court and our Court have long recognized as the FLSA's

underlying purpose[.]”) (emphasis added). Similarly, the Ninth

Circuit Court of Appeals determined that:

     There is no indication that Congress opposed DOL-
     supervised agreements regarding wages owed for a
     discrete time period, so long as all further claims—
     namely, liquidated damages, attorney's fees or costs—
     based on that period would be waived. Such an approach
     does not undermine Congress's interest in assuring the
     employer that all claims from that period had been
     addressed conclusively, and that the agreement would not
     be   subject   to   second-guessing   by   the   courts.

Dent v. Cox Commc'ns Las Vegas, Inc., 502 F.3d 1141, 1146 (9th

Cir. 2007).

     Notably, the ruling in Fitzwater v. Cole, the other case cited

by Plaintiffs, was not that a district court must always be the

entity to approve the settlement of an FLSA claim, but rather that

plaintiffs presented sufficient evidence to “indicate a bona fide
     Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 26 of 31
Civil No. 18-1558 (RAM)                                                    26


dispute over whether the DOL Settlement Plaintiffs’ validly waived

their rights to participate in this lawsuit.” Fitzwater v. Cole,

2019 WL 6270235, at *3 (S.D. Ala. 2019). Unlike in the case the

bar where Plaintiffs and Opt-ins received a DOL approved Form WH-

58 release (Fact ¶ 10), the plaintiffs in Fitzwater were simply

“told to sign a folded piece of paper, confirming they had received

a check and no one explained that it would give up her right to

sue.” Id. Plaintiffs have not provided, and the Court has not

found, any binding First Circuit case law mandating district court

approval of FLSA waivers in addition to DOL supervision.

     iv.   Plaintiffs have not established that Defendants abused
           the class action process

     Lastly,   Plaintiffs    argue    that    the    releases   are   invalid

because    Defendants    abused      the     class    action    process    by

communicating with Plaintiffs. The Court need not address this

contention because Plaintiffs do not provide sufficient pleadings,

any evidence, nor adequate “citations and supporting authorities”

as required by Local Rule 7(a) to sustain this claim. See L. CV.

R. 7(a).

  B. There are issues of material facts as to whether                     all
     Plaintiffs and/or Opt-ins waived their FLSA claims

     As discussed above, in addition to sufficient DOL supervision

and the use of Form WH-58, a valid waiver of FLSA claims requires:

(1) the employee’s agreement to accept a payment in exchange for

a release and (2) the payment in full of the agreed amount. 29
     Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 27 of 31
Civil No. 18-1558 (RAM)                                                  27


U.S.C.A. § 216(c). See also Beauford, 781 F.3d at 406 (8th Cir.

2015)( “Indeed, an employee may waive his rights to sue even if he

does not cash a settlement check, provided that he signs a waiver

of   any   legal   claims   and   receives   a   valid   check   from   the

employer.”); Walton, 786 F.2d at 305 (“Section 16(c) requires

‘payment in full’ of the agreed amount, not of the underlying

claim.”). Here, since filing their Motion for Summary Judgment,

Defendants have provided evidence, which has not been objected,

showing that all named Plaintiffs and Opt-ins have subsequently

been paid in full, regardless of whether they signed a waiver.

(Fact ¶ 21).

      However, the evidence on the record (or lack thereof) also

shows that not all Plaintiffs and Opt-Ins agreed to sign a release.

In light of the completed payments, the Plaintiffs and/or Opt-ins

in the case at bar can be divided into four (4) groups: (1)

employees who signed a release; (2) employees who refused to sign

a release; (3) employees who signed a release but added a note

stating that they signed against their will or otherwise did not

waive their rights; and (4) employees who have not been classified

as non-exempt and for whom no release has been filed on the docket.

      i.    Employees who signed a release

      The thirty-seven (37) Plaintiffs and/or Opt-ins who signed a

Form WH-58 release without an objection (Fact ¶ 12) and have been

subsequently paid in full pursuant to said release (Facts ¶¶ 15,
     Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 28 of 31
Civil No. 18-1558 (RAM)                                                          28


21) have necessarily waived their FLSA claims for back wages during

the Emergency Period. See 29 U.S.C.A. § 216(c). Accordingly, the

FLSA claims for said employees are dismissed, and the Court need

not extend supplemental jurisdiction over their remaining state-

law claims.

    ii.       Employees who refused to sign a release

     On   the       contrary,     despite      receiving    the   DOL    specified

payments, the six (6) Plaintiffs and/or Opt-ins who refused to

sign a release (Fact ¶ 13) have clearly not agreed to waive their

FLSA claims within the context of the statute. For this reason,

the summary judgment requested by Defendants as to these claims is

not proper. (Docket No. 112).

   iii.       Employees who allegedly signed against their will

     The Court notes that fifteen (15) Plaintiffs and/or Opt-ins

signed a release, and have been paid in full, but added a note

stating that they did not waive their claims or were otherwise

signing against their will. (Fact ¶ 14). Courts have found that a

FLSA release is only effective where “‘the employee's choice to

waive   his    or   her   right    to   file    private    claims—that    is,   the

employee's agreement to accept a settlement payment— [is] informed

and meaningful.’” Anthony v. Concrete Supply Co., Inc., 241 F.

Supp. 3d 1342, 1346 (N.D. Ga. 2017) (quoting Woods v. RHA/Tenn.

Grp. Homes, Inc., 803 F.Supp.2d 789, 800 (M.D. Tenn. 2011)). In

light of the notes, there exists a question of material fact as to
     Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 29 of 31
Civil No. 18-1558 (RAM)                                                             29


whether there was a bona fide waiver of FLSA claims by these

fifteen     (15)   employees.      Hence,      summary    judgment   as     to    said

Plaintiffs and/or Opt-ins is precluded. See Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986) (holding that the Court

cannot     adjudicate     a    matter   that    would    require   “[c]redibility

determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts” because these “are jury

functions, not those of a judge”).

     iv.     Employees for whom there is no release filed

      Defendants maintain that the following four (4) employees are

exempt and have thus not shown if they received a waiver: (1)

lieutenant     Carlos     M.     Pizarro-Morales;        (2)   lieutenant    Carlos

Negrón-Avilés;      (3)       captain   Elsa   I.   Pagán-Villafane;        and    (4)

lieutenant Francisco J. García-Claudio. However, Defendants have

not provided sufficient evidence to establish that these four (4)

officers are exempt.4 Plaintiffs correctly asserted that Defendants

bear the burden of proving whether an employee is exempt. (Docket

No. 153 at 7). See Miranda-Albino v. Ferrero, Inc., 455 F. Supp.

2d 66, 73 (D.P.R. 2006) (citing De Jesús–Rentas v. Baxter Pharmacy

Servs. Corp., 400 F.3d 72, 74 (1st Cir. 2005)) (“The employer in


4 Defendants only cite a Statement of Undisputed Material Facts at Docket No.
66 filed by Plaintiffs in a different FLSA litigation against the Municipality:
Clara Rosa Rivera, et al. v. Municipality of San Juan, Civil Case No. 16-1465
(JAG). However, when ruling on said motion and its accompanying Motion for
Summary Judgment at Docket No. 65, the Court in Clara Rosa Rivera held that it
was unable to determine Plaintiffs’ alleged non-exempt status. (Docket No. 128;
Civil Case No. 16-1465).
    Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 30 of 31
Civil No. 18-1558 (RAM)                                                        30


an FLSA case bears the burden of proving an employee’s exempt

status.”).    Nevertheless,     Plaintiffs       have   not   pointed    to   any

evidence     to   establish     these     employees’     non-exempt     status.

Therefore, there remains a question of material fact as to whether

said four (4) employees are non-exempt and if they waived their

FLSA claims.

                                V.      CONCLUSION

     In accordance with the above, genuine issues of material fact

preclude entry of summary judgment as to all Plaintiffs and/or

Opt-ins,     as   requested     by    both   Plaintiffs       and   Defendants.

Accordingly, Defendants’ Motion for Summary Judgment at Docket No.

112 is GRANTED IN PART and DENIED IN PART; Plaintiffs’ Motion for

Partial    Summary   Judgment    at     Docket   No.    116   is    DENIED;   and

Plaintiffs’ Motion to Invalidate Releases at Docket No. 190 is

DENIED for the reasons therein.

     Given the existence of a valid waiver under the FLSA, the

totality of the claims presented by the following thirty-seven

(37) employees are hereby DISMISSED WITH PREJUDICE:

     (1) Edgardo Alicea-Fuentes; (2) Loyda Ayala-Marrero; (3)
     Ruth Betancourt-Rivera; (4) Linda Bonilla-Santana; (5)
     Ángel Burgos-Curcío; (6) Antonio Carrasquillo-González;
     (7) Manuel Castro-Isaac; (8) José Cintrón-Núñez; (9)
     Raúl Collazo-Rodríguez; (10) Mabel Diana-Guerra; (11)
     Christian García-Arroyo; (12) Heriberto Gómez-De Jesús;
     (13) Jeannette González-Nieves; (14) Víctor Irrizary-
     Sierra; (15) Albine Marrero-Quintana; (16) Hiram
     Martinez-Morales; (17) Mariluz Martis-Correa; (18)
     Christian Matos-Rosario; (19) Julio Meléndez-Améstica;
     (20) John Muñoz-Hernández; (21) Tamara Nieves-Román;
    Case 3:18-cv-01558-RAM Document 200 Filed 09/30/20 Page 31 of 31
Civil No. 18-1558 (RAM)                                                31


    (22) Juan Padua-Cruz; (23) Carlos Perea-Chévere; (24)
    Edwin Reyes-López; (25) Juan Román-Ortiz; (26) Richard
    Rosario-Reyes; (27) Carlos Sáez-Maldonado; (28) Minerva
    Sánchez-Rosa; (29) Andrés Santana-Torres; (30) Jermari
    Serrano-Borreo; (31) Orlando Silva-Sevilla; (32) José
    Tapia-Osorio; (33) Tito Torres-Caraballo; (34) Héctor
    Torres-Rivera; (35) Luis Torres-Serrano; (36) Leandro
    Ureña-Esteves; and (37) and Luis Vázquez-Román.

    IT IS SO ORDERED.

    In San Juan Puerto Rico, this 30th day of September 2020.

                                  S/ RAÚL M. ARIAS-MARXUACH
                                  United States District Judge
